Citation Nr: 0633462	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for disability secondary 
to asbestos exposure.

2. Entitlement to service connection for a skin rash.

3. Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1984 to June 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2005 the Board remanded the issues for further 
development.  

It is unclear whether in July 2006 and August 2006 the 
veteran attempted to reopen his service connection claims for 
stomach disorder, broken right thumb, broken 4th toe right 
foot, broken great toe right foot, and bilateral tendinitis 
of the shoulders.  The Board hereby refers these matters to 
the RO for appropriate action.  

The issues of entitlement to service connection for a 
disability secondary to asbestos exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Evidence of a genu varus knee disorder was noted at the 
time of the veteran's entry into service.

2.  There was an increase in the severity of the preexisting 
bilateral knee disorder during service beyond the natural 
progress of the disease.

3.  The veteran's bilateral knee disorder is causally related 
to active duty service.

4.  The veteran's skin rash is related to his active duty 
service.  




CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorder was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

2.  A skin rash was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Knee Disorder

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  
38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The Board notes that genu varus is generally a congenital or 
developmental defect.  Congenital or developmental defects 
are not deemed compensable diseases for VA purposes.  
38 C.F.R. § 3.303(c).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated by service.   See VAOPGCPREC 82-90 
(July 18, 1990).  In the case at hand, the veteran's genu 
varus was noted at entry into service and thus, the veteran 
is not entitled to the presumption of soundness.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

In the instant case, there is evidence that the veteran's 
preexisting congenital knee disorder underwent aggravation in 
service.  A November 1986 entry showed the veteran complained 
of knee pain and swelling, he squatted a lot at work, and the 
diagnosis was patella-femoral tracking dysfunction probably 
secondary to mild chondromalacia.  Service medical records 
also indicated that the veteran had pain and stiffness in 
both knees since 1993, usually after bending or squatting.  
Furthermore, a November 2005 VA examination provided a 
diagnosis of bilateral patellofemoral syndrome right greater 
than left with a plica in the medial aspect of the right 
knee.  In a February 2006 addendum opinion, the examiner 
opined that the veteran's hereditary genu varus of the knees 
was aggravated by stresses to the knees during service, such 
as squatting and kneeling.  Thus the evidence has established 
that the veteran's preexisting bilateral knee disorder was 
aggravated during service and thus resolving all reasonable 
doubt in the veteran's favor the Board finds that service 
connection for a bilateral knee disorder is warranted.  38 
U.S.C.A. § 5107(b).  

Skin Rash

The veteran has a current skin disorder.  Service medical 
records revealed that the veteran was treated for a skin 
disorder in service.  His March 1984 entrance examination 
found that he had tinea versicolor on his upper torso and 
neck and an April 1993 examination showed that he had a 
pigmented macule of the left shoulder and dorsum of the right 
hand, which the examiner noted was unchanged since childhood.  
February 2003 VA medical records indicated treatment for a 
rash, the veteran had raised bumps scattered over his body 
that itched.  The November 2005 VA examination provided a 
diagnosis of intermittent dermatitis of both pretibial areas 
since service in Guatemala.  The examiner opined that the 
veteran's current skin disorder is as likely as not related 
to his rash in service.  The veteran's prior lesions were due 
to tinea versicolor and were in the upper torso and neck, his 
current rash is on his lower legs.  Thus, the evidence has 
manifested that there is a causal relationship between the 
veteran's service and current skin disorder.  Therefore, in 
giving the veteran the benefit of the doubt, the Board finds 
that service connection is warranted for a skin rash.  38 
U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefits being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  

ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.  Entitlement to service connection for a 
skin rash is granted.  To this extent the appeal is granted.  


REMAND

The veteran's service medical records and post service 
medical records are replete with treatment for various lung 
disorders.  His service records indicated that he was 
involved in asbestos removal and cleanup.  His March 1984 
report of medical history upon entrance into service showed 
that the veteran had asthma in childhood and acute 
pharyngitis with blood spitting 3 months prior to service.  A 
November 2005 VA examination, apparently conducted by a 
Physician's Assistant, did not provide a clear diagnosis 
regarding the veteran's current disorder.  Thus another 
examination is warranted to determine the nature and etiology 
of the veteran's current disability.  

In a statement received in August 2006, the veteran indicated 
that he was receiving Social Security Administration 
disability benefits, apparently due to ongoing pneumonia.  
These records need to be obtained and associated with the 
claims folder.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
this case is being remanded, the veteran should be sent 
notice as to the type of evidence that is needed to establish 
both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
    
2.  The RO should obtain the veteran's 
Social Security Administration records, to 
include underlying medical records 
associated with the pertinent 
determinations, and include them in the 
claims folder.
    
3.  The RO should then schedule the 
veteran for a VA examination with an 
appropriate specialist to determine 
whether the veteran currently has 
residuals of asbestos exposure, to 
specifically include a disability 
manifested by shortness of breath.  The 
RO should forward the claims file to 
the examiner for review and ask the 
examiner to confirm in the written 
report that such a review was 
conducted.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) record the veteran's 
respiratory complaints and note 
all objective indications of a 
respiratory disorder, including, 
if present, shortness of breath;

b) diagnose any respiratory 
disorder shown to exist, 
including, if present, asbestosis;

c) provide an opinion as to 
whether it is at least as likely 
as not (50 percent or greater 
likelihood) that such a disorder 
is related to the veteran's period 
of active service, including his 
documented in-service asbestos 
exposure;

d) if the opinion requested above 
is negative, consider 
documentation of record showing 
pre-service asthma and a history 
of smoking and opine whether any 
current respiratory disorder 
manifested by shortness of breath 
preexisted service and worsened 
(increased in disability) therein 
beyond its natural progress; and

e) provide detailed rationale, 
with specific references to the 
record, for the opinion provided.

4.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the 
appellant and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
        V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


